                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 JOE KENNETH WHITT, JR.,                         )
                                                 )        Case No. 4:20-cv-16
         Plaintiff,                              )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Christopher H. Steger
 DR. MILLER,                                     )
                                                 )
         Defendant.                              )


                                  MEMORANDUM OPINION


       Before the Court is Plaintiff’s pro se complaint, brought under 42 U.S.C. § 1983. (Doc.

2.) On April 22, 2020, the Court ordered Plaintiff to complete a service packet for Defendant

and return it to the Court within thirty days. (Doc. 4.) More than thirty days have now passed,

and Plaintiff has not complied with this order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.”

Fed. R. Civ. P. 41(b); see Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1,

9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). In the

Sixth Circuit, a reviewing court examines four factors in determining whether dismissal under

Rule 41(b) is appropriate:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.




Case 4:20-cv-00016-TRM-CHS Document 5 Filed 05/29/20 Page 1 of 2 PageID #: 23
Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       Here, while the Court does find that Plaintiff’s failure to comply with the Court’s order

has not prejudiced Defendant, each of the other factors weighs in favor of dismissal of this case.

First, the Court finds that Plaintiff’s failure to respond to or comply with the Court’s previous

order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that Plaintiff received

the order and chose not to comply. Further, the Court warned Plaintiff that the Court would

dismiss this case if he failed to comply with the Court’s order. (Doc. 4, at 10.) Finally, the

Court finds that alternative sanctions would not be effective. Plaintiff was a prisoner proceeding

proceed in forma pauperis, and he has not pursued this case beyond filing an initiating pleading.

       Because the Court concludes that dismissal of Plaintiff’s action pursuant to Rule 41(b) is

appropriate, this case will be DISMISSED. The Court CERTIFIES that any appeal from this

order would not be taken in good faith.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                   2
Case 4:20-cv-00016-TRM-CHS Document 5 Filed 05/29/20 Page 2 of 2 PageID #: 24
